Citation Nr: 0508602	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-14 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a hip 
injury.

2.  Entitlement to service connection for schizophrenic 
reaction (also claimed as depression, extreme fear, 
alcoholism, and post-traumatic stress disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida, which denied service 
connection for schizophrenic reaction (also claimed as 
depression, extreme fear, alcoholism, and post-traumatic 
stress disorder) and residuals of a hip injury.  It is noted 
that by appellate decision in 1985, the Board denied service 
connection for schizophrenic reaction; however, the RO has 
now determined that new and material evidence has been 
submitted to reopen the claim and adjudicated the claim de 
novo.  Since the Board agrees with the decision to reopen, 
this issue will be adjudicated de novo.

The Board notes that in a Statement in Support of Claim in 
June 2003 the veteran withdrew claims of service connection 
for injuries to his nose, jaw and dental trauma.  

In addition, in February 2005, the Board received a motion to 
advance this case on the Board's docket.  The motion to 
advance the appeal was granted.  Accordingly, the Board will 
proceed with the remaining issues without further delay.

The issue of entitlement to service connection for 
schizophrenic reaction (also claimed as depression, extreme 
fear, alcoholism, and post-traumatic stress disorder) is 
addressed in the REMAND portion of the decision below.




FINDING OF FACT

The veteran does not have residuals of a hip injury that was 
caused or aggravated by his service.


CONCLUSION OF LAW

A hip injury was not incurred or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January 2002 decision, the September 
2002 statement of the case (SOC), and the March 2004 
supplemental statement of the case (SSOC), that the evidence 
did not show that the criteria for service connection for the 
claimed hip disorder had been met.  The SOC contained the 
full text of 38 C.F.R. § 3.159.  In addition, in a letter, 
dated in August of 2001 (hereinafter "duty to assist 
letter") the RO notified the appellant that it would obtain 
all identified relevant information.  The Board concludes 
that the discussions in the RO's letter, the RO's decision, 
the SOC and the SSOC, adequately informed the appellant of 
the information and evidence needed to substantiate his 
claims, thereby meeting the notification requirements of the 
VCAA.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In August 2001, the veteran was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies.  
He was notified that it was still his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notice.

The Board also notes that the August 2001 letter was sent to 
the appellant prior to the RO's January 2002 decision that is 
the basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  With 
regard to the claim for hip injury, he has not been afforded 
VA examination and an etiological opinion has not been 
obtained.  The Board concludes, however, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The veteran has not been afforded a VA examination or 
received an etiological opinion regarding his alleged hip 
injury. However, the Board finds that the evidence, discussed 
infra, which indicates that the veteran did not receive 
treatment for the claimed symptoms during service, and that 
the claims files do not contain competent evidence showing 
that there is nexus between the veteran's claimed hip injury 
and his service, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide that 
claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist with regard for his claim for residuals of a hip 
injury, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


II.  Service Connection for Residuals of a Hip Injury

The appellant asserts that service connection is warranted 
for residuals of a hip injury.  He asserts that he incurred 
the claimed condition in a B-17 crash in 1947 while stationed 
at Ladd Field in Fairbanks, Alaska.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The relevant medical evidence includes the veteran's service 
medical records, VA progress notes and examinations, letters 
from Dr. Brito in August 2002, Dr. Fry in December 2001, and 
Dr. Hubbard in August 2001, and Outpatient Treatment Reports 
from Dr. Brito from October 1996 to November 2001.

The veteran's service medical records are silent for any 
complaint, diagnosis, or treatment of a hip injury.  None of 
the letters from Dr. Hubbard in August 2001, Dr. Fry in 
December 2001, or Dr. Brito in August 2002, mention 
complaint, diagnosis or treatment for residuals of a hip 
injury.  The outpatient treatment reports from Dr. Brito also 
show no complaint, diagnosis or treatment for residuals of a 
hip injury.

The Board finds that service connection for service 
connection for residuals of a hip injury are not warranted.  
First, there is no current diagnosis of residuals of a hip 
injury.  Second, there is no record of in-service complaint, 
diagnosis or treatment of residuals of a hip injury.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). The Board 
also finds that there is no competent evidence of a nexus 
between a hip injury and the veteran's service.  The 
veteran's claim for service connection for residuals of a hip 
injury must therefore be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  Accordingly, the veteran's 
claim for service connection for residuals of a hip injury 
must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of hip injury is denied.


REMAND

The veteran is claiming entitlement to service connection for 
schizophrenic reaction (also claimed as depression, extreme 
fear, alcoholism, and post-traumatic stress disorder (PTSD)).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran alleges he has PTSD as a result of a plane crash 
while in service.  Specifically, he asserts that he was a 
radio technician on a modified B-17 that crashed upon landing 
at Ladd Field in Fairbanks, Alaska, sometime between April 
and June 1947.  The veteran indicates that the plane was not 
a total loss, as the crash resulted from a landing gear 
malfunction, and only resulted in damage to the landing gear, 
wing and engines.  On the veteran's WD 53 Honorable Discharge 
form it says that he was assigned to the Headquarters 
Squadron 375th Air Service Group, and that from February 1947 
to June 1947 he was stationed at Ladd Field.  In a request 
for information from the National Personnel Records Center in 
March 1983, the veteran indicated that he served with the 
94th Weather and Reconnaissance Squadron at Ladd Field, 
Alaska.  In a handwritten, photocopied note on the same form 
from July of 1983, however, the veteran states that from 
April to September 1947 he was stationed at Smoky Hill Air 
Force Base in Salinas, Kansas, with the 945th Air Engineering 
Squadron.  A few months later, during a hearing in January 
1984 at the RO, the veteran again says he was stationed with 
the 94th Weather and Reconnaissance Squadron while in Alaska.  
He also states that he was part of "Task Force Frigid."  
Finally, in his notice of disagreement (NOD) in this action, 
dated in July 2002, the veteran stated that he served with 
the 46th Weather and Reconnaissance Squadron while stationed 
at Ladd Field.  As a result of independent research by the 
Board, the claims file now contains evidence that the 46th 
Reconnaissance Squadron was stationed at Ladd Field, and that 
one of their planes may have crashed during the time period 
noted by the veteran..

The Board notes that the veteran's claims folder contains 
impressions of PTSD from 1984 to July 2001.  However, the 
veteran's psychiatric disorder has also been assessed as 
schizophrenic reaction, depression, extreme fear, and 
alcoholism.  A clarification of the diagnosis is required at 
this time.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD under the criteria as set 
forth in DSM-IV.  If the veteran's 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD, the examiner must 
specify for the record the exact 
stressor(s) relied upon to support the 
diagnosis.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


